Schuman, C. J. This is a claim for the death of Otis J. Whan, who, it is alleged, met his death while in the course of his employment for the Department of Conservation of the State of Illinois. The admitted facts show that Otis J. Whan, 35 years of age, while in the course of his employment for the Department of Conservation, was, on the 16th day of January, 1951, supervising an under-the-ice fishing operation one-half mile north of Two by Four Island in the Mississippi River, about three to four miles south of Muscatine Dam, Iowa. While returning to the Illinois shore, the automobile in which he was riding broke through thin ice, and he was drowned. A formal inquest was conducted by the Coroner of Mercer County, and a verdict rendered “Death by Accidental Drowning”. The facts show that decedent was survived by his widow, Elsie M. Whan, and a son, James Otis, aged 4 years. No jurisdictional questions are involved. Decedent’s earnings during the year preceding his death were $2,712.00. On the basis of this record, we make the following award: An award in favor of claimant, Elsie M. Whan, in the sum of $6,675.00. Of this sum there has accrued to October 2, 1951, the sum of $832.50, being 37 weeks at $22.50 per week, which is payable forthwith. The remainder of said award, in the sum of $5,842.59, is payable to claimant, Elsie M. Whan, at a weekly rate of $22.50, commencing October 9, 1951 for 259 weeks, with one final payment of $15.03. Future payments, hereinabove set forth, being subject to the terms of the Workmen’s Compensation Act of Illinois, jurisdiction is hereby reserved for the purpose of making such further orders as may, from time to time, be necessary. This award is subject to the approval of the Governor, as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees”.